The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Richard S. Virnig has committed professional misconduct warranting public discipline-namely, intentionally misappropriating funds from two clients, failing to deposit an unearned advance fee into a trust account, neglecting a client matter and failing to communicate with that client, and failing to maintain required trust account books and records. See Minn. R. Prof. Conduct 1.1, 1.3, 1.4(a)(3), 1.4(b), 1.15(a), 1.15(c)(3), 1.15(c)(5), 1.15(h), as interpreted by Appendix 1 thereto, and 8.4(c).
The parties have entered into a stipulation for disciplinary action. In it, respondent withdraws his answer, admits the allegations in the petition for disciplinary action, and waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the appropriate discipline is disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Richard S. Virnig is disbarred, effective as of the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
/s/ ______________________________
David L. Lillehaug
Associate Justice